Citation Nr: 1748538	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the character of the Appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Appellant had active service from February 1988 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In May 2010, the Appellant participated in an informal RO conference.

In February 2012 and April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Appellant received a Bad Conduct Discharge as a result of a court-martial when he was discharged from active service.

2.  The evidence is at least in equipoise on the question of whether the Appellant was insane for VA purposes at the time he operated a motor vehicle while his license was revoked and he was drunk.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Appellant, the character of his discharge from service from February 1988 to October 1990 is not a bar to benefits administered by VA.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the Appellant's claim in full, a discussion of VA's duties to notify and assist the Appellant is not necessary.

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  VA benefits are not payable where the former service member was discharged or released under specific conditions, including the acceptance of an undesirable discharge to escape trial by general court-martial.  38 C.F.R. § 3.12(d)(1).  A discharge or release from service under this condition is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.  Behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97.

A discharge or release from service under conditions specified in 38 C.F.R. § 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016). 

During his period of active service, the Appellant was tried by special court-martial on January 8, 1990 and pled guilty to violating Article 92 of the Uniform Code of Military Justice (UCMJ) and Article 3 of the UCMJ.  A March 1990 special court-martial Order stated that the Appellant violated a lawful general regulation on December 14, 1989, by wrongfully operating a motor vehicle when his license was revoked and he operated a vehicle while drunk.  He was sentenced to a bad conduct discharge, confinement for four months, and forfeiture of $225 pay per month for four months.  His Form DD 214 reflects a Bad Conduct Discharge as a result of court-martial.  Review of the service personnel records show a letter of reprimand due to his driving while drunk on May 5, 1989.  Another letter of reprimand stated that the Appellant was reprimanded for driving while drunk on July 23, 1989.

In October 1994, the Appellant underwent a neuropsychological evaluation.  The screening data indicated a significant decrease in intelligence over premorbid levels.  The Appellant had dropped from the average to borderline retarded range of intellectual functioning.  He had the most difficulty with motoric functions, balance, visual memory, and constructional tasks.  He suffered from anosognosia, which made him unable to recognize his own deficits.  The Appellant was uncooperative and the evaluation was not completed.

In an April 2008 statement, the Appellant stated he saw a friend, C. Smith, lose his arm in a mortar accident during training.  After the incident, the Veteran drank to cope with the loss of his friend's arm.

The AOJ attempted to verify the Veteran's alleged stressor.  There was no information regarding an injury to C. Smith in a mortar accident.  However, the record indicated that E-3 Graves sustained an injury to his hand during the transfer of mortar during the alleged time period.

In September 2016, the Veteran was afforded a VA examination.  The VA examiner diagnosed posttraumatic stress disorder, unspecified depressive disorder, and unspecified neurocognitive disorder.  He was unable to differentiate the symptomology associated with each disorder.  Prior to entering active service, the Appellant attended college for two years on a basketball scholarship.  The VA examiner reported that the Appellant saw his friend, C. Smith, have his arm blown off during a training exercise involving a mortar.  After the accident, he began drinking excessively and had trouble sleeping.  The VA examiner opined that it was at least as likely as not that the Appellant was insane after witnessing his friend lose his right arm, which led to symptoms of PTSD or insanity defined by "the lack of adaptability to make further adjustment to social customs of the community in which resides."  He elaborated that his social, industrial, mental health history, current mental status, and objective personality measures supported the VA examiner's conclusion.  After the accident, the Appellant experienced sleep disturbance, intrusive memories of the accident, and started drinking heavily to forget about the accident.  The Appellant went from being a married college student on scholarship to losing his wife and becoming permanently disabled after the accident.  The buddy statements in the record indicated that the Appellant had a dramatic change in his behavior after separating from the active service.

The Board acknowledges that the person the Appellant identified as the victim of the mortar accident was not injured.  However, another member of his battalion was injured in an incident similar to the one described by the Appellant.  The Appellant has well documented cognitive disorders and may have misremembered his friend's name.

In light of the positive September 2016 VA medical opinion and the evidence demonstrating that the Veteran experienced PTSD symptoms during his period of service, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was legally insane, as defined in 38 C.F.R. § 3.354.  As such, under the provisions of 38 C.F.R. § 3.12(b), the fact that the Appellant received a Bad Conduct Discharge as a result of a court-martial is not a bar to the payment of VA benefits.  


ORDER

The character of the Appellant's discharge from service from February 1988 to October 1990 is not a bar to benefits administered by VA.



REMAND

In February 2008, the Appellant filed a claim for entitlement to service connection for sarcoidosis.  In June 2008, the RO issued an administrative decision that informed the Appellant that he was barred from VA benefits because of his Bad Conduct Discharge.  However, the Board has found that the Appellant's discharge from service from February 1988 to October 1990 is not a bar to benefits administered by VA.  Therefore, a remand is necessary for the AOJ to adjudicate the Appellant's claim of entitlement to service connection for sarcoidosis.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake any actions necessary to develop the Appellant's claim of entitlement to service connection for sarcoidosis.  

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


